In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00052-CV
        ______________________________



      IN RE: BARRY DWAYNE MINNFEE




           Original Mandamus Proceeding




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                   MEMORANDUM OPINION

       Barry Dwayne Minnfee has filed a petition for writ of mandamus in which, as nearly as we

can ascertain, he asks this Court to order the district court judge of the 354th Judicial District Court

“to Respond to Intentional Tort.” Minnfee provides no reasoning or analysis to support his

demand. He has attached a copy of what appears to be a pleading entitled “Intentional Tort under

color of State law Preliminary Injunction,” which names counsel for the FBI as the defendant in

the caption, but not otherwise. Minnfee refers to Al Sharpton and the President’s review of his

case, to surreptitious recording of suspects, to violations of his privacy by staff and convicted

homosexuals, to allowing unauthorized individuals to read his records.

       Although this Court has jurisdiction to issue a writ of mandamus against a district judge, in

order to be entitled to such, a relator must establish that: (1) there is no adequate remedy at law to

redress the alleged harm; and (2) only a ministerial act, not a discretionary or judicial decision, is

being sought. State ex rel. Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236
S.W.3d 207, 210 (Tex. Crim. App. 2007).

       Minnfee has met neither portion of that standard in his petition.

       We deny the petition for writ of mandamus.



                                               Jack Carter
                                               Justice

Date Submitted:        May 18, 2011


                                                   2
Date Decided:   May 19, 2011




                               3